t c memo united_states tax_court james c and vivian c dodge petitioners v commissioner of internal revenue respondent docket no filed date leonard w yelsky for petitioners herbert w linder for respondent memorandum findings_of_fact and opinion gerber judge respondent by means of a statutory_notice_of_deficiency determined the following income_tax deficiencies and sec_6662 a penalties with respect to petitioners penalty 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years under consideration and all rule references are to this court's rules_of_practice and procedure year sec_6662 deficiency dollar_figure dollar_figure big_number big_number big_number big_number after concessions the following issues remain for our consideration whether petitioners' horse-breeding activity during the taxable years and was engaged in for profit and whether any underpayment_of_tax is due to either negligence or intentional disregard of rules or regulations or a substantial_understatement_of_income_tax findings of fact3 at all times relevant to this case petitioners were husband and wife and resided in west liberty ohio they filed joint federal_income_tax returns for all years at issue james dodge mr dodge was an attorney and president of brad bern corp located in cincinnati ohio during the years at issue from through mr dodge was very active at brad bern corp working on average hours a day days a week for the corporation he lived at petitioners' second home in 2respondent disallowed unsubstantiated interest deductions of dollar_figure and dollar_figure in and respectively in addition respondent determined that petitioners understated interest_income in the amount of dollar_figure in since petitioners failed to address either of these issues in their brief we treat this as a concession by petitioners and find for respondent 38_tc_1011 3the stipulation of facts and the attached exhibits are incorporated by this reference cincinnati from sunday night to thursday night each week in west liberty mr dodge practiced law and operated a tax preparation business at various times during and during and mr dodge worked between hours per week in his law practice mr dodge has prepared income_tax returns for and assisted farmers with their accounting and tax returns for more than years vivian dodge mrs dodge operated an accounting office and services business called dodge hostetler in which she was a 50-percent general_partner mrs dodge was engaged full time at dodge hostetler during the years at issue petitioners also owned and managed three rental properties located in west liberty during the years at issue petitioners' combined gross_income without considering the losses claimed for the horse-breeding activity was dollar_figure dollar_figure and dollar_figure for the taxable years and respectively in petitioners became interested in starting a horse farm on date mr dodge met with james tischer mr tischer a tax specialist to discuss the deductibility of expenses as losses for tax purposes of their planned horse farm mr tischer suggested that petitioners maintain separate books_and_records and that petitioners prepare a long-term plan for the horse farm in petitioners purchased acres of land approximately mile from their home for dollar_figure with the intention of building a horse farm petitioners cleared the land of trees and constructed a nine-horse barn sheds fences a driveway and a well at a total cost of dollar_figure in the farmland and improvements were appraised at dollar_figure petitioners began their horse activity during and decided to specialize in the breeding and selling of arabian horses at that time petitioners owned an arabian horse homestead wiraza which they had purchased in for dollar_figure mr dodge joined several horse associations and attended clinics and seminars to learn how to show train breed and sell horses he also paid several thousand dollars for professional horse trainers petitioners did not however consult with any horse breeders about the best way to minimize expenses and or run a profitable horse farm nor did they follow mr tischer's advice to prepare a long-term plan for the horse farm in petitioners purchased canadian fury for dollar_figure canadian fury and homestead wiraza were the only broodmares used in petitioners' horse-breeding activity petitioners did not maintain a stallion for breeding purposes instead they paid stud fees to outside breeders from through canadian fury and homestead wiraza produced eight foals no foals were born during the years in issue only two of these foals were ever sold one foal jims joy was sold for less than dollar_figure and the other foal ramses lady was sold for dollar_figure petitioners also bought horses trained them and hoped to resell them at a profit from through petitioners sold eight such horses petitioners did not sell any horses during the years at issue in addition to training and breeding horses petitioners showed their horses at various horse shows in order to advertise their farm and increase sale opportunities petitioners did not however advertise their horses in trade journals magazines newspapers or other publications during the years through mr dodge his daughter andrea or a trainer would show the horses andrea dodge would also show horses in the 4-h club a youth organization petitioners knew that if a horse was successful in the show ring the value of the horse and its foals would increase canadian fury was very successful in the show ring becoming the reserve national champion in in petitioners began raising cattle in addition to horses petitioners generally purchased four steers each year petitioners would buy the steers feed them for or months and then sell them at a fair or over the market to a butcher in addition petitioners occasionally boarded horses on their farm petitioners had income from the boarding or stabling of horses of dollar_figure and dollar_figure for the taxable years and respectively no income from boarding or stabling was received for the dodges performed most of the work on the farm a typical day's work included feeding the horses putting them out to pasture cleaning the stalls and the barn area and returning them to the barn in the evening for a final feeding mr dodge was in cincinnati during the week therefore mrs dodge and andrea often split the work between them in addition to the everyday chores petitioners would spend time grooming their horses in preparation for shows the records kept by petitioners with regard to their horse- breeding activity consisted of canceled checks invoices and an itemized list of income and expenses for tax purposes petitioners had a single checking account for their horse- breeding activity and personal expenses no balance sheets were prepared for their horse-breeding activity nor were financial or break-even analyses prepared or maintained in addition petitioners did not maintain individual expenditures_for each horse petitioners did not separate the expenses_incurred from their horse-breeding activity from those incurred for raising steers petitioners did not earn a profit from their horse-breeding activity from through petitioners reported income and expenses with respect to the activity as follows year total profit or loss farm expenses farm income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number in the notice_of_deficiency respondent disallowed the losses claimed for the horse-breeding activity for and finding that it was not engaged in for profit issue sec_183 opinion initially we must decide whether petitioners' horse farm was an activity engaged in for profit sec_183 provides that individual taxpayers will not be allowed deductions that are attributable to an activity_not_engaged_in_for_profit this terminology is defined in sec_183 as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 trade_or_business or under paragraph or of sec_212 expenses_incurred for the production_of_income sec_183 permits deductions that would be allowable only if the activity were engaged in for profit but such deductions may be taken only to the extent that any gross_income generated from the activity exceeds deductions which are not dependent upon a profit objective eg state and local_taxes under sec_164 although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the actual and honest objective of making a profit 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs in making this determination more weight is accorded to objective facts than to the taxpayer's statement of intent 72_tc_659 sec_1_183-2 income_tax regs petitioners bear the burden of proving that they possessed the required profit objective rule a dreicer v commissioner supra 72_tc_411 affd without published opinion 647_f2d_170 9th cir in determining whether an activity is engaged in for profit reference is made to objective standards taking into account all of the facts and circumstances of each case sec_1_183-2 income_tax regs the regulations set forth nine criteria normally considered for this purpose the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the presence of elements of personal pleasure or recreation sec_1_183-2 income_tax regs none of these factors is determinative nor is the decision to be made by comparing the number of factors that weigh in the taxpayer's favor with the number that support the commissioner id petitioners argue that they had the requisite profit objective with respect to their horse-breeding activity conversely respondent asserts that the activity was not engaged in for profit we agree with respondent because the parties argued their respective cases by addressing each of the nine criteria enumerated in the regulations we follow the same approach in our discussion manner in which the activity is conducted we begin by examining the manner in which petitioners carried on their horse-breeding activity the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs in deciding whether the taxpayer has conducted the activity in a businesslike manner this court has considered whether accurate books are kept whether the activity is conducted in a manner similar to other comparable businesses and whether changes have been attempted in order to make a profit ballich v commissioner tcmemo_1978_497 petitioners assert that the fact that they kept invoices and receipts for the horse-breeding activity is evidence that they conducted it in a businesslike manner although petitioners did keep an itemized list of expenses petitioners did not prepare any business or profit plans profit or loss statements balance sheets or financial break-even analyses for their horse-breeding activity while a taxpayer need not maintain a sophisticated cost accounting system the taxpayer should keep records that enable the taxpayer to make informed business decisions 809_f2d_355 7th cir affg tcmemo_1985_523 ballich v commissioner supra at trial mr dodge admitted that there were no records kept that would show the expenditures made with respect to each individual horse without such knowledge petitioners would have no way of knowing which of their broodmares was producing more profitable foals or which training regimen was successful at increasing the value of the horses in addition petitioners did not even separate the expenses_incurred from the horse-breeding activity from the expenses_incurred from raising steers the lack of any detailed records as to which activity on the horse farm was profitable is an indication that the horse-breeding activity was not carried on for profit ballich v commissioner supra apparently petitioners retained what they thought were the minimum records necessary to prepare their tax returns petitioners did not advertise their operation or the availability of their horses in trade magazines journals or other publications petitioners argue that they advertised their horses by exhibiting them in horse shows while we recognize that horse shows may be one method for advertising horses for sale petitioners' failure to attempt to reach a larger customer base is not consistent with the behavior of profit-minded individuals perhaps the most important indication of whether or not an activity is being performed in a businesslike manner is whether or not the taxpayer implements some method for controlling losses petitioners assert that they did nearly all of their own farm work prepared and groomed their own horses and hauled their own horses to shows all in an effort to minimize expenses however petitioners' failure to produce any significant income was a key factor in their failure to earn a profit despite the fact that mares are able to produce one foal a year petitioners failed to breed their mares with any regularity petitioners argue that they raised steers in order to alleviate losses however petitioners only purchased and sold four steers a year petitioners' typical annual gross_receipts from cattle sales was about dollar_figure the revenue from the sale of cattle is insignificant when compared to the horse related expenses and was not a significant attempt at reducing losses expertise of petitioners we next consider the expertise of petitioners with respect to their horse-breeding activity sec_1_183-2 income_tax regs a taxpayer's expertise research and study of an activity as well as his or her consultation with experts may be indicative of a profit intent id mr dodge joined several horse associations and he attended clinics and seminars to learn how to show train breed and sell horses mr dodge also spent thousands of dollars having his horses trained by professional trainers mr dodge did become expert and knowledgeable about horses his expertise however focused on horse breeding and training and not the economics of the activity see burger v commissioner supra the fact that mr dodge was skilled in the art of horse breeding is a factor to be considered and does not alone show the horse activity was for profit glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir significantly petitioners did not seek professional or economic advice on the economic aspects of horse breeding the only advice that mr dodge sought prior to beginning the horse farm was information on the deductibility of losses for tax purposes mr dodge did not analyze or consult with others about the amount of expenses that they were likely to incur the failure to seek professional advice is another factor that indicates a lack of profit_motive burger v commissioner supra ballich v commissioner supra time and effort spent in conducting the activity we next consider the time and effort spent by petitioners in conducting their horse-breeding activity sec_1_183-2 income_tax regs the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit id mrs dodge testified regarding the typical amount of work performed by petitioners and their daughter in caring for the horses the record indicates that mr dodge spent approximately hours per week and mrs dodge spent approximately hours per week working on the horse farm accordingly petitioners spent significant amounts of time and effort carrying on the horse-breeding activity however mr dodge and andrea dodge who are skilled riders also derived substantial recreational benefit from the time they spent with their horses therefore this factor is generally neutralized expectation that the assets will appreciate in value another factor is the taxpayers' expectation that the assets used in their breeding activity would increase in value sec_1_183-2 income_tax regs canadian fury was the reserve national champion in the value of canadian fury and the value of the three foals that she subsequently produced increased as a result of this in addition the value of the farm and land increased from dollar_figure in to dollar_figure in petitioners maintained the belief that the farm would eventually become profitable due to appreciation in the value of the land and horses it is necessary however that the objective be to realize a profit on the entire operation 45_tc_261 affd 379_f2d_252 2d cir this would require future net_earnings and appreciation sufficient to recoup the dollar_figure of losses reported for through petitioners failed to produce any evidence to show that their activity had a reasonable chance of recovering losses reported taxpayer's success in similar or dissimilar activities we next consider petitioners' prior experience in similar or dissimilar activities sec_1_183-2 income_tax regs although an activity is unprofitable the fact that a taxpayer has previously converted similar activities from unprofitable to profitable enterprises may be an indication of a profit_motive with respect to the current activity id mrs dodge started an accounting and service business in that generated a profit during the years at issue mr dodge operated a successful law practice during the years in issue petitioners had successful business-type experience petitioners did not show that their acquired_business expertise was used in the horse activity the activity's history of income and or losses an important consideration is petitioners' history of income and or losses with respect to their horse-breeding activity sec_1_183-2 income_tax regs losses continuing beyond the period customarily required to make an activity profitable if not explainable may indicate that the activity is not engaged in for profit id petitioners began their horse farm in from to petitioners reported total losses of dollar_figure during that same period petitioners reported gross_receipts of dollar_figure the magnitude of the activity's losses in comparison with its revenues is an indication that petitioners did not have a profit_motive with respect to the horse farm burger v commissioner supra pincite ballich v commissioner supra petitioners assert that the reported losses were typical for the startup stage of a horse farm the years at issue were petitioners' 9th 10th and 11th years in the horse activity although this court has recognized that the startup phase of a horse-breeding activity i sec_5 to years engdahl v commissioner t c pincite the record reveals that the massive losses were not the result of startup expenses of a horse-breeding enterprise rather the losses in large part were the result of petitioners' selling only two foals during a period of years additionally we note that petitioners' subsequent years' losses and the 12th and 13th years confirm the earlier pattern we therefore find petitioners' argument that the losses were the result of startup expenses to be without merit amount of occasional profits the amount and frequency of occasional profits earned from the activity may also be indicative of a profit objective sec_1_183-2 income_tax regs petitioners did not report a profit from their horse-breeding activity see glenn v commissioner tcmemo_1995_399 financial status of the taxpayer we next consider petitioners' financial status sec_1 b income_tax regs substantial income from sources other than the activity particularly if the activity's losses generated substantial tax benefits may indicate that the activity is not engaged in for profit this is especially true where there are personal or recreational elements involved id petitioners had combined gross_income excluding the losses from their horse farm of dollar_figure dollar_figure and dollar_figure in and respectively we note that petitioners' income was sufficient to enable them to maintain a comfortable standard of living notwithstanding the losses from the horse farm elements of personal pleasure the final factor is the personal pleasure derived by petitioners in conducting their activity sec_1_183-2 income_tax regs the mere fact that a taxpayer derives personal pleasure from a particular activity does not per se show a lack of profit_motive the presence of personal motives may however indicate that the activity is not engaged in for profit this is especially true when there are recreational elements involved id mr dodge and his daughter were avid riders and they competed in horse shows andrea would also show horses in the 4-h club petitioners derived personal pleasure from their horse activity as has been stated with respect to this factor unquestionably an enterprise is no less a business because the entrepreneur gets satisfaction from his work however where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity burger v commissioner tcmemo_1985_523 fn ref omitted considering all of the facts and circumstances we find that petitioners have failed to prove that their horse-breeding activity was engaged in for profit issue accuracy-related_penalty under sec_6662 respondent also determined that petitioners were negligent and liable for penalties under sec_6662 and b for each of the years because they claimed losses from the horse- breeding activity sec_6662 and b imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to negligence or disregard of rules or regulations we find that petitioners were negligent in claiming deductions for their horse-breeding activity 4respondent also determined that petitioners were liable for a sec_6662 penalty because their underpayment was continued in determining whether petitioners were negligent in the preparation of their returns we take into account petitioner mr dodge's legal and tax experience mr dodge prepared farm tax returns a year attorneys who specialize in taxation are held to a higher standard of care 104_tc_518 additionally the size of the tax losses claimed by petitioners in relation to the revenue earned from the horse-breeding activity combined with the substantial enjoyment that petitioners derived from the activity created a situation that was too good to be true within the meaning of sec_1_6662-3 income_tax regs accordingly petitioners are liable for the sec_6662 penalties to reflect the foregoing decision will be entered under rule continued substantial as a result of our decision with respect to the negligence_penalty we need not address this issue
